Citation Nr: 9927419	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  92-55 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a right foot 
disorder to include plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Denver 
Colorado (RO) which found no new and material evidence to 
reopen a claim of entitlement to service connection for a 
right foot disorder to include plantar warts.  The veteran 
appealed the decision to the Board which remanded the case in 
August 1992 and in March 1996 for further development.  After 
completion of the requested development to the extent 
possible and continued denial of the veteran's claim the case 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  By an unappealed decision in January 1973 the Pittsburgh, 
Pennsylvania RO denied entitlement to service connection for 
a plantar wart.

2.  Evidence associated with the claims file subsequent to 
the Pittsburgh RO's January 1973 denial bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  The veteran's right foot disorder including a plantar 
wart was clearly and unmistakably present prior to service.

4.  Competent medical evidence demonstrates that the 
veteran's right foot disorder including a plantar wart 
increased in severity during service.


CONCLUSION OF LAW

1.  The Pittsburgh RO's January 1973 decision denying 
entitlement to service connection for right foot disorder 
including a plantar wart is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
right foot disorder including a plantar wart has been 
submitted.  38 U.S.C.A. §  5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The veteran's right foot disorder including a plantar 
wart was aggravated in service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been asserting his claim for service 
connection for right foot disorder including a plantar wart 
since his original claim in June 1972.  He has consistently 
acknowledged being diagnosed and treated for this disorder 
prior to entry into active service.  However, he also 
contends that marked increase in severity of the disorder 
during service supports service connection.  The Pittsburgh 
RO previously had considered this claim and denied 
entitlement to the benefit sought in a January 1973 rating 
decision.  The denial was based upon the RO's finding that 
the veteran's disorder did not worsen in service.  The 
January 1973 decision became final when the veteran declined 
to perfect an appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1998).

The VA may reopen and readjudicate a final decision only upon 
a finding of "new and material evidence."  38 U.S.C.A. §§  
5108, 7105; 38 C.F.R. § 3.156(a) (1998); see Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  New and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  If VA finds 
evidence to be new and material it then determines whether 
the claim is well grounded.  Winters v. West, 12 Vet. App. 
203, 206-07 (1999) (en banc).  The VA then evaluates a well-
grounded claim on the merits after ensuring fulfillment of 
the duty to assist.  Id.; 38 U.S.C.A. § 5107.

The Board notes that in March 1996 it decided that the 
veteran's service connection claim was well-grounded based 
upon the evidence of record at that time.  The record today 
is substantively unchanged, so the Board finds no reason to 
revisit that decision here.  However, the recent caselaw 
cited above pertaining to new and material evidence cases, 
permits the Board to determine whether a claim is well 
grounded only after determining that supporting evidence is 
new and material.  The Board resolves this apparent conundrum 
by finding: (1) that the March 1996 decision vitiates the 
need to consider the issue of new and material evidence here, 
(2) that evidence associated with the veteran's claims file 
since the January 1973 rating decision is, therefore, deemed 
new and material, and (3) that the claim is reopened as a 
matter of law.  Furthermore, because the Board is satisfied 
that the record includes all evidence necessary for the 
equitable disposition of this appeal and that the veteran 
requires no further assistance, the Board is constrained to 
consider the claim on the merits.  Id.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §  1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  A veteran usually is presumed to be in sound 
condition upon entry into service except for defects or 
conditions noted at that time.  38 C.F.R. § 3.304(b).  The 
government may rebut the presumption only by showing clear 
and unmistakable evidence that a disorder existed prior to 
service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
An in-service increase in the severity of a preexisting 
disorder constitutes aggravation, unless there is a specific 
medical finding that the increase in disability is due to the 
natural progress of the disorder.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306.

It is clearly established that the veteran had a plantar wart 
on his right foot before he entered active service.  An 
October 1972 certificate from a private podiatrist states 
that he first treated the veteran for a plantar wart in the 
mid-metatarsal phalangeal area of the veteran's right foot in 
April 1971.  The podiatrist described the disorder as a deep-
seated "corn" which, upon excising the overlaying callus 
and body, disclosed a vascular apex with definite pulsation 
and producing pain upon standing or walking.  This evidence 
further shows that the podiatrist treated the veteran's foot 
four times - three times before the veteran's entry into 
service and once about six months into the veteran's period 
of service.

However, service medical records (SMRs) disclose that at the 
time of his entry into service, about two weeks after his 
last podiatric treatment, the veteran's feet were found to be 
normal.  In a contemporaneous medical history the veteran 
claimed no foot trouble.  However, the SMRs also disclose he 
again experienced right foot discomfort beginning in July 
1971, about a month after his entry into service, when SMRs 
confirm a right foot callus reduction.  In August 1971 the 
veteran was hospitalized for foot surgery, although the SMRs 
do not include a surgical report or discharge summary.  
Apparently the veteran was again hospitalized for his foot 
disorder in September 1972.  He was discharged from service 
about 6 months later.

A report of a November 1972 VA examination confirms a hard, 
tender callus on the sole of the right foot, with small dark 
specs indicating capillaries with thrombosis.  The 
examination report also documents a postoperative scar on the 
dorsum of the right foot over the tendon in the second 
metacarpal area causing slight limitation of right foot 
plantar flexion.

In a November 1990 written statement and during his June 1991 
RO hearing, the veteran acknowledged what he called a minimal 
problem with a right foot plantar wart prior to his entry 
into service.  However, when the growth failed to respond to 
more conservative treatment in service, the veteran underwent 
surgery at a military hospital to correct the problem.  The 
veteran described the surgery as including an incision on the 
top of his right foot near the second toe.  This surgery was 
apparently unsuccessful because the veteran described his 
right foot as more painful than ever and less mobile after 
the operation.  Also at the hearing, the veteran demonstrated 
the existence of a current disorder by actually showing the 
lesion in the middle of the ball of his right foot to the 
hearing examiner.

The Board determines that there is ample, uncontroverted 
medical evidence to support a finding of in service 
aggravation of the veteran's right foot disorder.  The 
November 1971 VA examination report confirms the veteran's 
report of the surgical scar on the top of his right foot and 
notes the resulting limitation of motion and thrombosis of 
the plantar wart, all of which constitute self-evident 
worsening of the veteran's right foot disorder.  There is no 
medical evidence that the clear worsening of the veteran's 
right foot disorder was in some manner due to the natural 
progress of the disorder.

Based upon the foregoing it is clear that the veteran's 
preexisting right foot disorder to include plantar warts was 
aggravated during service.  Therefore, and on that basis, the 
claim must be granted.



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right foot 
disorder to include plantar warts.

Entitlement to service connection for a right foot disorder 
to include plantar warts is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

